Exhibit 10.4

EXECUTION COPY

TELESIS SUBORDINATION AGREEMENT

This Subordination Agreement (this “Agreement”) is entered into as of the 25th
day of April 2006, by and among Laurus Master Fund, Ltd., a Cayman Islands
company (the “Senior Lender”), Telesis CDE Two, LLC, a Delaware limited
liability company (the “Subordinated Lender”), Biovax, Inc., a Florida
corporation (the “Company”), Biovest International, Inc., a Delaware corporation
(“Biovest”), and Accentia Biopharmaceuticals, Inc., a Florida corporation
(“Accentia,” and together with the Senior Lender, the Subordinated Lender, the
Company and Biovest, collectively, the “Parties”). Unless otherwise defined
herein, capitalized terms used herein shall have the meaning provided such terms
in that certain Consent referred to below.

BACKGROUND

WHEREAS, pursuant to that certain Consent entered into by and among the Senior
Lender, the Company, Biovest and Biolender, LLC, a Delaware limited liability
company (“Biolender”) and others (as amended, modified or supplemented from time
to time, the “Consent”), it is a condition to the Senior Lender consenting to
(i) that certain Convertible Loan Agreement, to be dated on or around April 24,
2006 among the Subordinated Lender, the Company and Biovest (the “Junior Loan
Agreement”) and that certain Subordinated Convertible Promissory Note to be
issued by the Company to the Lender on or about April 24, 2006 evidencing the
obligations arising from the Junior Loan Agreement (the “Junior Note,” and
together with the Junior Loan Agreement, collectively, the “Junior Loan
Documents”), and (ii) that certain guaranty, to be dated on or about April 24,
2006 issued by Biovest, Accentia and others to the Subordinated Lender and U.S.
Bancorp Community Investment Corporation (the “Guaranty”), that the Senior
Lender and the Subordinated Lender enter into this Agreement.

WHEREAS, pursuant to the Junior Loan Documents, the Subordinated Lender has
agreed to make available to the Company a subordinated loan facility on the
terms set forth therein; and

WHEREAS, it has been agreed that the facilities evidenced by the Laurus Funding
Documents and the Junior Loan Documents should rank in accordance with the
priorities established by this Agreement.

NOW, THEREFORE, the Parties agree as follows:

TERMS

1. All obligations of Biovest or any of its Subsidiaries (as defined below) to
the Senior Lender under the Biovest Funding Documents are referred to as “Senior
Biovest Liabilities.” All obligations of Accentia or any of its Subsidiaries to
the Senior Lender under the Accentia Funding Documents are referred to as
“Senior Accentia Liabilities.” The obligations of the Company under the Junior
Loan Documents are referred to as the “Junior Company Liabilities.” The
obligations of Biovest under the Junior Loan Documents and the obligations of

Subordination Agreement



--------------------------------------------------------------------------------

Biovest to the Subordinate Lender under the Guaranty are referred to,
collectively, as the “Junior Biovest Liabilities.” The obligations of Accentia
under the Guaranty are referred to as “Junior Accentia Liabilities,” and
together with the Junior Company Liabilities and the Junior Biovest Liabilities,
collectively, the “Junior Liabilities.”

“Subsidiary” means (i) a corporation or other entity whose shares of stock or
other ownership interests having ordinary voting power (other than stock or
other ownership interests having such power only by reason of the happening of a
contingency) to elect a majority of the directors of such corporation, or other
persons or entities performing similar functions for such person or entity, are
owned, directly or indirectly, by such person or entity or (ii) a corporation or
other entity in which such person or entity owns, directly or indirectly, more
than 50% of the equity interests at such time.

2. Except (i) to the extent there exists no defaults under Laurus Funding
Documents that have not been cured or otherwise waived by the Senior Lender and
the covenants in the New Market Transaction Documents have not been materially
changed, the Company shall have the right to convert principal outstanding under
the Junior Loan Agreement without the consent of the Senior Lender and to issue
such conversion shares to the Subordinated Lender prior to maturity of such
obligations; provided that, in respect of each such conversion, (a) such
conversion shall only be permitted using common stock of Biovest as set forth in
the terms and conditions of the aforementioned agreement, (b) the “Conversion
Price” of the common stock shall mean the average closing price of the common
stock of Biovest on the NASD OTC Bulletin Board or other market where the common
stock is listed for the five business days immediately preceding the conversion,
provided that if on any such date the shares of common stock are not listed or
admitted for trading on any national securities exchange or quoted by OTCBB or a
similar service, then the current market price shall be determined in good faith
by the Board of Directors of the Company and shall be reasonably acceptable to
the Senior Lender, and (c) the Company and Biovest covenant that they will only
undertake the conversion as described above on the condition that the Junior
Lender agrees not to sell such conversion shares to any third party until the
expiration of the original maturity date of such obligations under the Junior
Loan Documents; (ii) as expressly otherwise provided in this Agreement or
(iii) as the Senior Lender may otherwise expressly consent in writing, the
payment of the Junior Company Liabilities shall be postponed and subordinated in
right of payment and priority to the payment in full of the Senior Biovest
Liabilities. Furthermore, no payments or other distributions in respect of the
Junior Company Liabilities shall be made (whether at stated maturity, by
acceleration or otherwise) nor shall any property or assets of the Company or
any of its Subsidiaries be applied to the purchase or other acquisition or
retirement of any Junior Company Liabilities prior to the termination of this
agreement or the repayment in full of Biovest’s obligations under the Biovest
Funding Documents, unless otherwise agreed to in writing by the Senior Lender.
Notwithstanding anything to the contrary contained in this paragraph 2 or
elsewhere in this Agreement, the Company and its Subsidiaries may make regularly
scheduled interest payments and payments of reasonable expenses, as the case may
be, to the Subordinated Lender with respect to the Junior Company Liabilities,
so long as (i) no Event of Default (as defined in the Secured Promissory Note,
dated as of March 31, 2006 and

Telesis Subordination Agreement

 

- 2 -



--------------------------------------------------------------------------------

issued by Biovest to the Senior Lender (the “Note”)) has occurred and is
continuing at the time of any such payment and (ii) the amount of such regularly
scheduled interest payments and the rate of interest, in each case, with respect
to the Junior Liabilities is not increased from that in effect on the date
hereof.

Except as expressly otherwise provided in this Agreement or as the Senior Lender
may otherwise expressly consent in writing, the payment of the Junior Biovest
Liabilities shall be unsecured and subordinated in right of payment and priority
to the payment in full of the Senior Biovest Liabilities.

Except as expressly otherwise provided in this Agreement or as the Senior Lender
may otherwise expressly consent in writing, the payment of the Junior Accentia
Liabilities shall be unsecured and subordinated in right of payment and priority
to the payment in full of all Senior Accentia Liabilities.

4. The Subordinated Lender hereby subordinates all claims and security interests
it may have against, or with respect to, any of the assets of the Company and/or
any of its Subsidiaries, to the security interests granted by the Company and/or
any of its Subsidiaries to the Senior Lender in respect of the Senior
Liabilities.

5. In the event of any dissolution, winding up, liquidation, readjustment,
reorganization or other similar proceedings relating to Accentia, Biovest and/or
any of its Subsidiaries or to its creditors, as such, or to its property
(whether voluntary or involuntary, partial or complete, and whether in
bankruptcy, insolvency or receivership, or upon an assignment for the benefit of
creditors, or any other marshalling of the assets and liabilities of the Company
and/or any of its Subsidiaries, or any sale of all or substantially all of the
assets of the Company and/or any of its Subsidiaries, or otherwise), (x) the
Senior Biovest Liabilities shall first be paid in full before the Subordinated
Lender shall be entitled to receive and to retain any payment or distribution in
respect of any Junior Company Liabilities or Junior Biovest Liabilities and
(y) the Senior Accentia Liabilities shall first be paid in full before the
Subordinated Lender shall be entitled to receive and to retain any payment or
distribution in respect of any Junior Accentia Liabilities.

6. The Subordinated Lender will mark his books and records so as to clearly
indicate that the Junior Company Liabilities, the Junior Biovest Liabilities and
the Junior Accentia Liabilities are subordinated in accordance with the terms of
this Agreement. The Subordinated Lender will execute such further documents or
instruments and take such further action as the Senior Lender may reasonably
request from time to time request to carry out the intent of this Agreement.

7. The Subordinated Lender hereby waives all diligence in collection or
protection of or realization upon the Senior Biovest Liabilities and the Senior
Accentia Liabilities or any security for the Senior Biovest Liabilities and the
Senior Accentia Liabilities.

Telesis Subordination Agreement

 

- 3 -



--------------------------------------------------------------------------------

8. The Subordinated Lender will not during the term of this Agreement without
the prior written consent of the Senior Lender: (a) attempt to enforce or
collect any Junior Company Liability or any rights in respect of any Junior
Company Liability other than with respect to payments otherwise permitted
herein; or (b) commence, or join with any other creditor in commencing, any
bankruptcy, reorganization or insolvency proceedings with respect to Accentia,
Biovest and/or any of its Subsidiaries.

9. The Senior Lender may, from time to time, at its sole discretion and without
notice to the Subordinated Lender, take any or all of the following actions:
(a) retain or obtain a security interest in any property to secure any of the
Senior Liabilities; (b) retain or obtain the primary or secondary obligation of
any other obligor or obligors with respect to any of the Senior Liabilities;
(c) extend or renew for one or more periods (whether or not longer than the
original period to the extent not longer than the six year anniversary of the
date hereof), alter, increase or exchange any of the Senior Liabilities, or
release or compromise any obligation of any nature of any obligor with respect
to any of the Senior Liabilities; and (d) release its security interest in, or
surrender, release or permit any substitution or exchange for, all or any part
of any property securing any of the Senior Liabilities, or extend or renew for
one or more periods (whether or not longer than the original period) or release,
compromise, alter or exchange any obligations of any nature of any obligor with
respect to any such property.

10. The Senior Lender may, from time to time, whether before or after any
discontinuance of this Agreement, without notice to the Subordinated Lender,
assign or transfer any or all of the Senior Liabilities or any interest in the
Senior Liabilities; and, notwithstanding any such assignment or transfer or any
subsequent assignment or transfer of the Senior Liabilities, such Senior
Liabilities shall be and remain Senior Liabilities for the purposes of this
Agreement, and every immediate and successive assignee or transferee of any of
the Senior Liabilities or of any interest in the Senior Liabilities shall, to
the extent of the interest of such assignee or transferee in the Senior
Liabilities, be entitled to the benefits of this Agreement to the same extent as
if such assignee or transferee were the Senior Lender, as applicable; provided,
however, that, unless the Senior Lender shall otherwise consent in writing, the
Senior Lender shall have an unimpaired right, prior and superior to that of any
such assignee or transferee, to enforce this Agreement, for the benefit of the
Senior Lender, as to those of the Senior Liabilities which the Senior Lender has
not assigned or transferred.

11. The Senior Lender shall not be prejudiced in its rights under this Agreement
by any act or failure to act of the Subordinated Lender, or any noncompliance of
the Subordinated Lender with any agreement or obligation, regardless of any
knowledge thereof which the Senior Lender may have or with which the Senior
Lender may be charged; and no action of the Senior Lender permitted under this
Agreement shall in any way affect or impair the rights of the Senior Lender and
the obligations of the Subordinated Lender under this Agreement.

12. No delay on the part of the Senior Lender in the exercise of any right or
remedy shall operate as a waiver of such right or remedy, and no single or
partial exercise by the Senior Lender of any right or remedy shall preclude
other or further exercise of such right or remedy or

Telesis Subordination Agreement

 

- 4 -



--------------------------------------------------------------------------------

the exercise of any other right or remedy; nor shall any modification or waiver
of any of the provisions of this Agreement be binding upon the Senior Lender
except as expressly set forth in a writing duly signed and delivered on behalf
of the Senior Lender. For the purposes of this Agreement, Senior Liabilities
shall have the meaning set forth in Section 1 above, notwithstanding any right
or power of the Subordinated Lender or anyone else to assert any claim or
defense as to the invalidity or unenforceability of any such obligation, and no
such claim or defense shall affect or impair the agreements and obligations of
the Subordinated Lender under this Agreement.

13. This Agreement and all rights and obligations of the Parties hereunder shall
terminate upon the earlier to occur of (x) the indefeasible repayment in full of
the Company’s obligations under the Biovest Funding Documents and the Accentia
Funding Documents and (y) if ever, the issuance by Senior Lender of indebtedness
which is in principal amount, at least $5,000,000 in excess of the principal
amount of indebtedness of Biovest to Senior Lender as contemplated in the
Biovest Funding Documents as in effect on the date hereof.

14. This Agreement shall be binding upon the Subordinated Lender and upon the
heirs, legal representatives, successors and assigns of the Subordinated Lender
and the successors and assigns of the Subordinated Lender.

15. This Agreement shall be construed in accordance with and governed by the
laws of New York without regard to conflict of laws provisions. Wherever
possible each provision of this Agreement shall be interpreted in such manner as
to be effective and valid under applicable law, but if any provision of this
Agreement shall be prohibited by or invalid under such law, such provision shall
be ineffective to the extent of such prohibition or invalidity, without
invalidating the remainder of such provision or the remaining provisions of this
Agreement.

[Signature page follows]

Telesis Subordination Agreement

 

- 5 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been made and delivered as of the date
above first written.

 

TELESIS CDE TWO, LLC By:   Telesis CDE Corporation,   its managing member By:  

 

Name:   Title:   LAURUS MASTER FUND, LTD. By:  

 

Name:   Title:  

 

Acknowledged and Agreed to by:

BIOVAX, INC.

By:

 

/s/ James A. McNulty

Name:

  James A. McNulty

Title:

  CFO/Secretary

BIOVEST INTERNATIONAL, INC.

By:

 

/s/ James A. McNulty

Name:

  James A. McNulty

Title:

  CFO/Secretary

Telesis Subordination Agreement

 

- 6 -